COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Detective George Schilter and Shriners Hospitals for Children v.
                         Cadence Bank, N.A.,

Appellate case number:   01-22-00317-CV

Trial court case number: 442,669

Trial court:             Probate Court No 3 of Harris County

       On June 14, 2022, Appellant Shriners Hospitals for Children filed an unopposed Motion
to Extend Time to Mediate. In its motion, Appellant explains that mediation, which this Court
ordered be completed by July 8, 2022, is scheduled for July 20, 2022 with mediator W. Russell
Jones. Appellant Shriners Hospitals for Children requests an extension of time to complete the
mediation on that date. The motion to extend time to mediate is GRANTED.
        Also on June 14, 2022, Appellant Shriners Hospitals for Children filed an unopposed
Motion to Extend Time to Abate Appeal Pending Mediation, or Alternatively, Motion to Extend
Time to File Brief. The motion to abate is GRANTED. The appeal is abated, treated as a closed
case, and removed from this Court’s active docket. The parties are ORDERED to submit a
status report to the Court within 10 days of the completion of the July 20, 2022 mediation.
       While the case is abated, the Court will consider an appropriate motion to reinstate the
appeal filed by either party, or the Court may reinstate the appeal on its own initiative.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                      Acting individually

Date: June 23, 2022